April 4, 2012 VIA EDGAR Securities and Exchange Commission Investment Company Division 100 F. Street, N.E. Washington, DC 20549 Attention:Office of Filings, Information & Consumer Services Re: Henderson Global Funds (the “Trust”) (File Nos. 333-62270 and 811-10399) To the Commission: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter as certification that the Prospectus for the Class A, Class C and Class I Shares of the Henderson All Asset Fund and the Statement of Additional Information do not differ from those contained in Post-Effective Amendment No. 58 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A (Amendment No. 60 under the Investment Company Act of 1940, as amended).The Amendment was filed electronically on March 26, 2012 (Accession # 0000891804-12-000467). If you have any questions concerning this filing, you may contact me at (617) 662-3969. Very truly yours, /s/ Francine S. Hayes Francine S. Hayes Vice President and Managing Counsel cc:C. Yarbrough
